United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1988
                                  ___________

Jim Leroy Housley,                   *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Arkansas.
Ray Hobbs, Director,                 *
Arkansas Department of Correction,   *        [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                            Submitted: August 23, 2011
                               Filed: August 30, 2011
                                ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, former Arkansas inmate Jim Housley appeals
the district court’s1 adverse grant of summary judgment and denial of his motion to
amend his complaint, which he filed after the summary judgment motion had been
filed.


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
       After careful de novo review of the district court’s summary judgment decision,
see McKenney v. Harrison, 635 F.3d 354, 358 (8th Cir. 2011) (standard of review),
we find no basis for reversal, see Davidson & Assocs. v. Jung, 422 F.3d 630, 638 (8th
Cir. 2005) (plaintiff may not merely point to unsupported self-serving allegations, but
must substantiate allegations with sufficient probative evidence that would permit
finding in his favor). We also conclude that the district court did not abuse its
discretion in denying Housley’s motion to amend his complaint, in which he sought
leave to add parties and new theories of recovery. See Popoalii v. Corr. Med. Servs.,
512 F.3d 488, 497 (8th Cir. 2008) (standard of review; when late-tendered
amendments involve new theories of recovery and impose additional discovery
requirements, appellate courts are less likely to hold a district court abused its
discretion).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-